MEMORANDUM **
Jose Colin-Correa appeals his guilty-plea conviction and 33-month sentence for harboring illegal aliens and engaging in a related monetary transaction, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii) and 18 U.S.C. § 1957. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Colin-Correa’s counsel has filed a brief stating that he finds no meritorious issues for review, and requesting to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and, in light of the appeal waiver, the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.